DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 01/06/2022, applicant(s) amended claims 21, 25, 26, 30, 34 and 35; cancelled claims 22, 24, 29, 31, and 33; and added new claim 38.  Claims 21, 23, 25 – 28, 30, 32, and 34 – 38 are now pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 21, 23, 25 – 28, 30, 32, and 34 – 38 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Banner et al. (U.S PreGrant Publication No. 2014/0146370 A1, hereinafter ‘Banner’)in view of Morita (U.S PreGrant Publication No. 2019/0149669 A1, hereinafter ‘Morita’).

With respect to claim 21, Banner teaches an image forming apparatus (e.g., an offset lithographic printer, ¶0017, Fig. 3) connectable to an external apparatus (e.g., via a computer, ¶0020), the image forming apparatus comprising: 
an acquisition unit (e.g., an image processor 102, Fig. 2 ¶0021) configured to acquire print data from the external apparatus (e.g., receiving image data 101 from said computer, ¶020); 
a print unit (e.g., a print assembly 103, Fig. 1) configured to print an image on a recording sheet based on the print data acquired by the acquisition unit (e.g., configured to print a raster image (to be a printed image) on a medium 111, ¶0017, ¶0022);
a reading unit (e.g., an  image capture assembly 109,Fig. 1, ¶0017) configured to read the image printed by the print unit on the recording sheet (e.g., configured to capture (scan) the printed image by said print assembly 103, ¶0017); 
a registration unit configured to register, based on a user instruction, a reference image based on the image read by the reading unit (e.g., register a reference image based on the image captured, ¶0013, ¶0023); and 
a verification unit (e.g., comparison means, ¶0013) configured to verify a verification target image that has been read by the reading unit, based on the reference image registered by the registration e.g., configured to compare a targeted image based on the registered image, ¶0013, ¶0019, ¶0023), 
wherein the verification target image is the image that has been printed by the print unit and read by the reading unit (e.g., if comparison is positive, then these are matched, ¶0013, ¶0025, ¶0036); but fails to teach: a sheet side setting unit configured to set a side to be verified of a target recording sheet selectively from a group at least including both sides and a single side of the target recording sheet; and that said verification unit verifies the verification target image obtained by reading the image printed on the side set by the sheet side setting unit.
However, in the same field of endeavor of reading/scanning/inspecting printed matter and comparing a scanned printed matter versus a stored data, Morita teaches: 
a sheet side setting unit (e.g., setting means, ¶0121) configured to set a side to be verified of a target recording sheet selectively from a group at least including both sides and a single side of the target recording sheet (e.g., configured to set, in advance, at least a surface of a sheet to be inspected from a printed image selectively from a group that including at least the surface, sheet unit, or a predetermined region, ¶0121, Figs. 5 & 6); and a verification unit verifies the verification target image obtained by reading the image printed on the side set by the sheet side setting unit (e.g., wherein the inspection is made on the printed image obtained by scanning the image printed on the surface set, in advance, by the setting means, ¶0008, ¶0036, ¶0044, ¶0051, ¶0103 & ¶0121).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the offset lithographic printer of Banner as taught by Morita since Morita suggested in ¶0121 that such modification or design would allow the printer compares the specific surface (side) of the image that is being inspected vs an image, as a reference, that is previously set (in advance) in order to ensure that the image will be the corrected one and avoid wastage.
e.g., in advance, a surface can be set, ¶0121, Figs. 5 & 6).

With respect to claim 30, this is another method claim corresponding to the apparatus claim 21. Therefore, this is rejected for the same reasons as the apparatus claim 21.

With respect to claim 35, this is a method claim corresponding to the apparatus claim 26. Therefore, this is rejected for the same reasons as the apparatus claim 26.

With respect to claim 38, Banner in view of Morita teaches the image forming apparatus according to claim 21, wherein Morita teaches the single side is either a front side or a back side of the target recording sheet (Morita: Fig. 5 shows the sheet is front surface, but in the specification states that back side is involved in inspection, ¶0135, Fig. 5).

Claims 23, 27, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banner in view of Morita and further in view of Minamida et al. (U.S PreGrant Publication No. 2008/0151307 A1, hereinafter ‘Minamida’).

With respect to claim 23, Banner in view of Morita teaches the image forming apparatus according to claim 21, where Banner, in combination with Morita, generally teaches all the limitations except for setting a number of recording sheets per one copy.
e.g., a number of sheets or copies is selected (entered or inputted) as “reference”, ¶0087, ¶0095).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Banner in view of Morita as taught by Minamida since Minamida suggested in ¶0087, ¶0095 and Fig. 5 that such modification would perform a replacing process by a number of recording sheets in order to prevent that erroneously replacement occurs in case of replacing the reprinted paper with an improper paper.

With respect to claim 27, Banner in view of Morita teaches the image forming apparatus according to claim 21, but fails to teach: further comprising a display unit configured to display a preview of the reference image registered by the registration unit.
However, in the same field of endeavor of printing, reading (inspecting) and comparing, Minamida teaches: a display unit configured to display a preview of the reference image registered by the registration unit (Fig. 5 shows an “editing + preview” option (see right upper box) that can be used to preview a page that could be replaced or inserted when a result is No-good, ¶0040).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Banner in view of Morita as taught by Minamida since Minamida suggested in ¶0040 that such modification of adding the preview feature would predict how the image in order to prevent that erroneously replacement occurs in case of replacing the reprinted paper with an improper paper.

With respect to claim 32, this is a method claim corresponding to the apparatus claim 23. Therefore, this is rejected for the same reasons as the apparatus claim 23.

With respect to claim 36, this is a method claim corresponding to the apparatus claim 27. Therefore, this is rejected for the same reasons as the apparatus claim 36.

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Banner in view of Morita and further in view of Yamahara et al. (U.S PreGrant Publication No. 2006/0215220 A1, hereinafter ‘Yamahara’).

With respect to claim 28, Banner in view of Morita teaches the image forming apparatus according to claim 21, but fails to teach: further comprising an area setting unit configured to set a verification skip area from the reference image displayed for preview by a display unit.  
However, Yamahara teaches: an area setting unit configured to set a verification skip area from the reference image displayed for preview by a display unit (Yamahara: e.g., While displaying a preview, a command (e.g., a reverse skip button) to skip is displayed in order to return to a preceding preview processor another command (e.g. forward skip button) to skip is displayed in order to fast forward,  ¶0319).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printer of Banner in view of Morita as taught by Yamahara since Yamahara suggested in ¶0319 that such modification of pressing a reverse skip button would confirm by returning to a previous step in order to perform something that is missing or left to do.

With respect to claim 37, this is a method claim corresponding to the apparatus claim 28. Therefore, this is rejected for the same reasons as the apparatus claim 28.

Allowable Subject Matter

Claims 25 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 25, none of the cited references teaches the image forming apparatus according to claim 21, wherein, after setting the recording sheet side registered as the reference image, after setting a number of recording sheets per one copy registered as the reference image, and based on a registration instruction for registering the reference image, (i) the acquisition unit acquires the print data from the external apparatus, (ii) the print unit prints the image on the recording sheet, (iii) the reading unit reads the image printed by the print unit, and (iv) the registration unit registers the reference image based on the image read by the reading unit.  

With respect to claim 34, none of the cited reference teaches the image forming method according to claim 30, wherein, after setting the recording sheet side registered as the reference image, after setting a number of recording sheets per one copy registered as the reference image, and based on a registration instruction for registering the reference image, (i) acquiring includes acquiring the print data from the external apparatus, (ii) printing includes printing the image on the recording sheet, (iii) reading includes reading the printed image printed, and (iv) registering includes registering the reference image based on the read image.  

Examiner's Note

It appears that the newly amended limitations are different from the one shown in Fig. 5, because from the claims, the set of a side occurs before verification and before registering a reference image, but between Figs. 4B and 5A show that said reference image is being read while displaying a screen to allow 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674